DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rohan Sabapathypillai on 1/19/2021.

The application has been amended as follows: 

1.	(Cancelled)

	2.	(Currently Amended)	The image sensor of claim [[1]] 13, wherein the first direction and the second direction are orthogonal to each other.

	3.	(Cancelled)	

13, wherein subpixels do not include a color filter.

5.	(Cancelled)	

6.	(Currently Amended)	The image sensor of claim [[1]] 13, wherein the second shared phase detection pixel shared phase detection pixel 

7.-9. 	(Cancelled)

10.	(Currently Amended)	The image sensor of claim [[1]] 13, further comprising a timing controller configured to differently control a light exposure time for the first phase detection subpixels and a light exposure time for the second phase detection subpixels to generate [[the]] first and second phase information for calculating a phase difference between respective images.

11.	(Currently Amended)	The image sensor of claim [[1]] 13, wherein the white color filter is a first white color filter,
wherein each of the second phase detection subpixels includes a second white color filter.

12.	(Canceled)	

13.	(Currently Amended)	An image sensor comprising: 
a pixel array comprising a plurality of shared pixels, wherein the plurality of shared pixels comprise:
a first shared phase detection pixel including first phase detection subpixels arranged adjacent to each other in a first direction, the first phase detection subpixels 
a second shared phase detection pixel including second phase detection subpixels arranged adjacent to each other in a second direction different from the first direction, the second  phase detection subpixels having a second single microlens thereon, and the second shared phase detection pixel further comprising second image sensing subpixels each having a respective second microlens thereon,
wherein a first sensitivity of the first phase detection subpixels is different from a second sensitivity of the second phase detection subpixels,
wherein each of the first phase detection subpixels includes a white color filter or no color filter.

14.	(Previously Presented)	The image sensor of claim 13, wherein the plurality of shared pixels further comprise: 
a plurality of shared image sensing pixels, each of the shared image sensing pixels including a plurality of image sensing subpixels each including a respective identical color filter, wherein ones of the image sensing subpixels included in a same shared image sensing pixel are connected to a same selection signal line.

15.	(Cancelled)

16.	(Currently Amended)	The image sensor of claim 13, wherein 

17.	(Cancelled)	

18.	(Currently Amended)	The image sensor of Claim 13, further 



a processor configured to perform a computation of a sensitivity-based phase difference by using first phase information received from the first phase detection subpixels and/or second phase information received from the second phase detection subpixels, and to control [[the]] a lens driver based on a result of the computation


19.	(Currently Amended)	The image sensor of claim 18, wherein the processor is further configured to generate a first phase difference value and a first confidence level of the first phase difference value by using the first phase information, and compute a second phase difference value by using the second phase information based on the first confidence level of the first phase difference value.

20.	(Currently Amended)	The image sensor of claim 19, wherein the processor is further configured to control the lens driver by using the first phase difference value when the first confidence level of the first phase difference value is equal to or greater than a threshold value, and generate the second phase difference value and a second confidence level of the second phase difference value when the first confidence level of the first phase difference value is less than the threshold value.

21.	(Cancelled)  

Election/Restrictions
Claims 2, 4, 6, 10-11, 13-14, 16, and 18-20 are allowable. Claims 10, 11, and 20 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VI, as set forth in the Office action mailed on 5/18/2020, is hereby withdrawn and claims 10, 11, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 4, 6, 10-11, 13-14, 16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, Hwang (US 2018/0352199) is no longer prior art in light of perfecting priority and the statement of common ownership provided by applicant.  The prior art of record fails to disclose first shared phase detection pixel including first phase 

Regarding claims 2, 4, 6, 10-11, 14, 16, and 18-20, they depend from claim 13 and are therefore allowable for the same reasons as stated above (see claim 13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/19/2021